Per Curiam.

Suit by the appellees against the appellant, upon promissory notes. Judgment for the plaintiffs for $1,013.65
The only question in the case is, whether the Court below *512had jurisdiction of the amount involved. The suit was brought after the act of 1859 took effect. That the Court had jurisdiction, was settled by this Court at the last term. Vide Kiger v. Franklin, 15 Ind. 102.
H. W. Chase and J. A. Wilstach, for the appellants.
W. II. Coombs, for the appellees.
The judgment is affirmed, with 1 per cent, damages and costs.